Citation Nr: 1241736	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a left leg disorder.

5.  Entitlement to service connection for a right leg disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, including a generalized anxiety disorder, a panic disorder, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to January 1986 and from December 1987 to May 1992, and then had Reserve service until December 2000.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied the claims on appeal.

In April 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

In an October 2010 decision, the Board dismissed the Veteran's claim for service connection for bilateral hearing loss based on her March 2009 written statement and April 2010 hearing testimony in which she withdrew her appeal of the matter.  At that time, the Board remanded her remaining claims to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

In a November 2011 rating decision, the AMC granted service connection for allergies and allergic conjunctivitis.  Such action represents a full grant of the benefits sought as to the Veteran's claim for service connection for allergies and, therefore, such issue is no longer before the Board.

The issues of entitlement to service connection for right and left leg and psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during active military service. 

2.  A preponderance of the evidence is against a finding that any currently diagnosed bronchitis disorder had its onset during the Veteran's initial period of active duty.  

3.  Bronchitis clearly and unmistakably existed prior to the Veteran's second period of active service and such did not clearly and unmistakably permanently increase in severity beyond the natural progression of the disease in service.  A preponderance of the evidence is against a finding that any currently diagnosed bronchitis disorder was aggravated during the Veteran's second period of active service.

4.  The Veteran does not have a current diagnosis of asthma.    


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 101 (24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2012).

2.  Bronchitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306 (2012).

3.  Asthma was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2007 letter, sent prior to the initial unfavorable decision issued in November 2007, advised the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Additionally, VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Her service treatment and personnel records as well as post-service VA and non-VA medical records have been associated with the claims file.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the claims on appeal.

The Veteran was afforded VA examinations in June 2011 in conjunction with her claims and the examination reports, with a February 2012 Addendum, are of record.  The June 2011 examination reports, with the February 2012 Addendum, are adequate for adjudication purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with a rationale from which the Board can reach a fair determination.  

As noted above, in October 2010, the Board remanded the Veteran's case for further development that included obtaining the Veteran's service personnel records and dates of her active and inactive duty training in the Reserves, obtaining records of the Veteran's treatment maintained by the VISN 12 in Hines, Illinois, dated from 1992 to 1993, and from the VA medical center (VAMC) in Corpus Christi, Texas, dated from 1999 to 2000, and Dr. M.S., and scheduling her for VA examinations.  

There has been substantial compliance with the Board's remand, as negative responses were received from the VAMCs in San Antonio and Hines in December 2010 and April 2011, respectively (see April 24, 2012 supplemental statement of the case at page 1); and private treatment records from Dr. M.S., dated from 2002 to 2011 were obtained, as well as the Veteran's service personnel records.  In a November 2010 signed statement, the Veteran reported that she entered the inactive Reserve upon her release from active duty in 1992, was attached to the Naval Telecommunications Command and worked out of the Reserve center in Indianapolis, and did not do any active or inactive duty for training.  Additionally, the Veteran was afforded a VA examination in June 2011 so as to determine the etiology of her claimed disorders in accordance with the October 2010 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the October 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II. Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty for training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which she served, her military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

In determining whether service connection is warranted for a disability, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, and orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

A.  Tinnitus

In the instant case, after a review of the record, the Board finds that the evidence as to the question of whether tinnitus was incurred in active service is in relative equipoise.  Therefore, the Board will resolve all doubt in favor of the Veteran and find that service connection for tinnitus is warranted. 

The Veteran essentially contends that her years as a communications systems operator and manager in service exposed her to acoustic trauma that caused her tinnitus.  During her April 2010 Board hearing, the Veteran testified that she did not know when she first noticed that she had tinnitus and did not even know what it was until it was mentioned by her service representative or physician (see Board hearing transcript at pages 23-4).  She said that her service treatment records from her first period of service indicate that she had tinnitus and she experienced constant ringing or humming in her ears (Id. and at 25).  

In a May 2012 written statement, the Veteran contended that her tinnitus was a "direct result" of working around blower fans that cooled the communications equipment with which she worked for many years.  The Veteran stated that she "did not know that [she] had [tinnitus" although she was "sure [she] had the ringing" as she worked in the noisy environment and it was noted on her medical record.  

Service treatment records are negative for complaints, treatment, or a diagnosis referable tinnitus.

Post-service, in a March 2008 signed statement, M.S., M.D., the Veteran's treating physician, said she had chronic ringing in her ears that she believed was related to her military service.  An April 2008 private medical record notes the Veteran's reported exposure to acoustic trauma from working in a room with lower blowers for several years.

In June 2011, the Veteran underwent VA audiology examination.  According to the examination report, the Veteran reported active duty service in radio communications and acoustic trauma due to teletype machines, air cooling fans, and shipyard noise without hearing protection.  She reported qualifying with weapons but did not know if hearing protection was worn.  The Veteran denied occupational and recreational noise exposure.  She  gave a history of tinnitus that began during her first period of active service and said she presently had intermittent recurrent tinnitus.  

Upon clinical evaluation, the VA examiner diagnosed the Veteran with normal hearing between 500-4000 Hertz and hearing loss at higher puretone levels.  In the VA examiner's opinion, the Veteran's tinnitus was less likely as not caused by or a result of military service.  The examiner noted that military hearing evaluations did not reveal significant change in the Veteran's hearing sensitivity.  The VA examiner reviewed the Veteran's 2010 Board hearing testimony and said she seemed unsure as to whether her tinnitus was constant or periodic and when it started.  The examiner found no documentation of tinnitus in the Veteran's medical records.  According to the VA examiner, because there was no change in hearing during her military service, and her hearing testimony suggested that she was unaware of tinnitus until her service representative suggested she might have it, it was less likely it was due to military noise.  

In support of her claim, in a July 2012 written statement, the Veteran's service representative noted the Veteran's military occupational specialty of information systems technician that, according to a September 2, 2010 VA Fast Letter 10-35, Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, recognizes [the Veteran's military occupation] as 'Highly Probable' (for noise exposure).

The record further reflects that the Veteran reported having tinnitus since her first period of military service, although she testified that she not know when the tinnitus started.  In her May 2012 written statement, the Veteran reported having tinnitus for many years that she attributed to the noisy environment in which she worked as a communications systems specialist.  Here, the Board concludes that the Veteran has established the existence of in-service acoustic trauma consistent with the conditions of that time. 

The Board further notes that the record indicates that the Veteran complained of tinnitus when seen by VA in 2011 and reported having tinnitus since military service.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d at 1313.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. at 307.  Although the VA examiner did not attribute the Veteran's tinnitus to service, that examiner also did not appear to consider her credibility in recounting the onset of her tinnitus.  Thus, the evidence is in equipoise as to whether the Veteran has tinnitus due to military noise exposure.  Resolving all doubt in the Veteran's favor, service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Gilbert v. Derwinski, 1 Vet. App. at 49.




B. Bronchitis and Asthma

The Veteran seeks service connection for bronchitis and asthma.  During her April 2010 Board hearing, she reported repeated treatment for a respiratory disorder starting in 1977 while in Japan (see Board hearing transcript at pages 9-11).  She said her bronchitis was always diagnosed as bronchitis/asthma (Id. at 13).  The Veteran indicated that, in approximately 1993, a pulmonologist diagnosed her with asthma, allergy, and bronchitis, all related to allergies (Id. at 14).  She said she used an inhaler as needed.

In her May 2012 written statement, the Veteran maintained that she did not regularly smoke until she enlisted into service in 1977 at age 20, and was not a chronic smoker when treated for bronchitis during her first period of service.  Thus she maintains that bronchitis was incurred during active service and service connection is warranted for bronchitis.  She further contends that, during her bouts of bronchitis, asthma was diagnosed and inhalers were repeatedly prescribed to open her airways.  Thus, she maintains that service connection is warranted for asthma.  Upon review of the objective and credible evidence of record and in light of the relevant laws and regulations applicable to the Veteran's claims, the Board finds that service connection for bronchitis and asthma is not warranted and her claims must be denied.

When examined in 1977, prior to entering her first period of service, the Veteran's lungs and chest were normal and she was found qualified for active service.  She was treated for bronchitis during her first period of active service.  When examined in October 1987, prior to entering her second period of active service, the Veteran denied having asthma, shortness of breath, pain or pressure in her chest, and a chronic cough.  On examination at that time, the Veteran's lungs and chest were normal.

Service treatment records show that the Veteran was repeatedly treated for bronchitis in February, March, and September 1978, and January and May 1979.  The March 1978 record indicates that the Veteran had smokers' bronchitis and was advised to decrease her smoking.  Results of a chest x-ray performed on September 13, 1978 revealed peribronchial infiltrates in the left lower lobe and healed granulomatous disease; and results of an x-ray performed at the end of September 1978 showed bilateral bronchopneumonia.  

In December 1978, reactive airway disease was diagnosed and the Veteran was again advised to stop smoking.  The January 1979 record indicates that she had bronchitis versus asthma and was advised to decrease smoking.  Results of a chest x-ray requested in October 1979 were negative.  

On a May 1982 service examination report prepared when the Veteran was examined for reenlistment, her lungs and chest were reported as normal.  When examined in December 1985 for separation and re-enlistment, and in September 1986 for enlistment into the Reserves, the Veteran's lungs and chest were normal and she again denied having asthma, shortness of breath, pain or pressure in her chest and a chronic cough.  On the Report of Medical History completed in October 1987, the Veteran said her present health was excellent and she checked no to having asthma, shortness of breath, pain or pressure in her chest, and a chronic cough.  On examination at that time, the Veteran's lungs and chest were normal.

Bronchitis was again noted in February 1988 and August 1989.  A chest x-ray was performed in August 1989 that revealed no active disease in either lung.  When examined for separation in April 1992, a chest and lung abnormality was not noted.  

On a Report of Medical History completed in December 1992, the Veteran checked no to having asthma, chest pain, and chronic cough.

On a Report of Medical History completed in September 1993, when examined for entry into the Reserves, it was noted that the Veteran had asthma although, when examined at that time, examination of her lungs and chest was unremarkable and the examiner noted a history of asthma.  A May 1999 service examination report does not refer to a lung or chest abnormality and she again denied having asthma, chest pain and a chronic cough.  On a Tobacco Use Questionnaire completed in February 2000 (among her dental records), the Veteran reported smoking one and one-half packs of cigarettes daily and using tobacco products since she was 18 years old.  She indicated that she tried to stop using cigarettes in the past and was not presently interesting being referred for assistance to help her quit tobacco use.

Post-service, VA and non-VA medical records, dated from 2000 to 2011, include the Veteran's repeated treatment and chest x-rays for complaints of cough and chest pain, variously diagnosed as bronchitis and upper respiratory infection.  

Private medical records reflect the Veteran's treatment for complaints of cough, shortness of breath, and wheezing, often diagnosed as bronchitis and show that she was also diagnosed with tobaccoism.  When initially evaluated by private practitioners in October 2002, the Veteran's lungs were clear to auscultation bilaterally with no wheezes or rales.

When seen by private practitioners in July 2003, the Veteran complained of dyspnea with exertion, but results of pulmonary function tests were normal.

VA medical records show that results of a chest x-ray performed in October 2004 revealed no acute pneumonic process and no evidence of pleural fluid.  No acute pneumonia was seen.

According to a January 2004 private treatment record, results of a chest x-ray showed bony landmarks within normal limits and increased bronchovascular markings, consistent with bronchitis.  Results of spirometry were within normal limits and the assessment included an upper respiratory infection and bronchitis.  A June 2006 record indicates that the Veteran smoked one pack of cigarettes per day for 32 years and would like to quit.  

A June 2007 private treatment record indicates that the Veteran complained of severe productive cough, drainage, and sinus congestion.  She reported that she was diagnosed with asthma approximately 15 years earlier and had mild intermittent asthmas since that were fairly well controlled.  The nurse practitioner assessed the Veteran with bronchitis, asthma, a productive cough, and wheezing.  

In his March 2008 signed statement, Dr. M.S. said that the Veteran had a history of bronchitis and asthma.

In June 2011, the Veteran underwent a VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The examiner noted that, between 1977 and 1993, the Veteran had more than 30 clinical visits in service for cough, congestion, shortness of breath, upper respiratory and viral infections, or bronchitis.  It was noted that the Veteran reported smoking one to one and one half packs of cigarettes per day since age 18.  At times, she had abnormal chest x-rays showing infiltrates and, at other times, chest x-ray results were reported as normal.  It was further noted that the Veteran was repeatedly counseled to stop smoking and dental records indicate that she did not want to do so.  The examiner discussed a signed letter among the Veteran's dental records to the effect that she acknowledged the harmful effects of smoking, including bronchitis, pneumonia, and cancer.  Further, the examiner said that the Veteran's post-service private medical records reflected similar complaints.  It was noted that results of pulmonary function tests performed in service reportedly showed mild asthma secondary to allergies or reactive airway disease and, in 1993, was evaluated for the Reserves and noted to have mild asthma, but no pulmonary function tests were performed and she was advised to use an inhaler prior to running.

The Veteran gave a history of bronchitis that started in Japan in 1977 and, currently, complained of having bronchitis flare ups daily.  She said her asthma started in 1993 and occurred approximately once or twice a year.  The Veteran reported a history of having a non-productive cough, intermittent wheezing, and dyspnea on moderate exertion.  Results of a chest x-ray taken at the time of examination revealed old healed granulomatous disease and no acute cardiopulmonary disease.  Results of pulmonary function tests were normal.  

Upon clinical evaluation, the VA examiner observed that the Veteran was diagnosed with bronchitis during her first period of service and was recurrently advised to stop smoking but failed to do so.  The examiner commented that the Veteran's noted non-compliance with recommended treatment and progression of symtoms resulted.  In the VA examiner's opinion, it was unlikely that the Veteran's bronchitis/asthma was related to her military service.

The VA examiner further stated that the Veteran's bronchitis/asthma clearly and unmistakably pre-existed her second period of service from December 1987 to May 1992.  The examiner opined that the Veteran's lung disease was not related to, secondary to, or otherwise related to, her second military service or Reserve service.  According to the VA examiner, the Veteran's chronic bronchitis was not caused by or a result of any period of military service but was caused by or a result of chronic tobacco use.  The VA examiner explained that "common medical knowledge" and cited medical texts described "a higher prevalence of lung disease with increasing age, and a dose-response relationship between cigarette smoking intensity and decreased pulmonary function".  Further "the association of adult and childhood respiratory infections with development and progression of lung disease remains unproven".  

In a February 2012 Addendum, the recent VA examiner said that she again reviewed the Veteran's medical records and test results.  It was noted that, while the Veteran reported having one to two flare ups of bronchitis yearly, at the time of examination she did not have bronchitis.  The examiner stated that bronchitis was, by definition, acute inflammation of the mucous membrane of the airway, bronchial tubes of the lungs, resulting from infection or irritation that caused breathing problems and severe coughing.  The Veteran's service treatment records reflect her bouts of bronchitis and pneumonia that, as defined above, is an acute process, from infection or inflammation.  It was noted that the Veteran smoked one and one-half packs of cigarettes daily and numerous medical providers including specialists noted that her smoking was the culprit.  

Further, the VA examiner said that chronic bronchitis by definition was chronic obstructive pulmonary disease (COPD) or chronic airway inflammation.  There was no objective evidence of COPD in the Veteran based on results of her chest x-ray and pulmonary function tests.  The VA examiner reiterated her opinion that the Veteran had and continued to have "lung irritation" secondary to chronic lung exposure to tobacco smoke.

As to the Veteran's claim regarding asthma, the VA examiner said that her complaints of wheezing, non-productive cough, and dyspnea could be considered symptoms of lung disease or irritation among other things.  The Veteran was diagnosed with "mild asthma" in 1992 but there were no tests to show objectively that this was the case and current pulmonary function tests performed by VA did not show obstructive lung disease.  

According to the VA examiner, "asthma is a chronic condition and does not resolve and if [it] was present in 1993 should still be present at this time but is not.  There is no objective evidence of asthma."  The examiner said that the Veteran had no current diagnosable condition of asthma and no objective testing showed it.  She explained that bronchitis was an acute airway inflammation disease and asthma was a chronic lung disease with narrowing of the airways due to obstruction.  There was no objective testing to demonstrate any airway obstruction completed VA or private physicians.  The VA examiner said that her rationale was based upon review of the Veteran's VA and non VA medical records and medical literature regarding asthma, pneumonia, bronchitis and the effects of tobacco smoking on the lungs.

Asthma

As to the Veteran's claim for service connection for asthma, in the absence of proof of a current disability of an asthma disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. at 225.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225; McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  In the absence of any competent evidence of an asthma disorder during the appeal period, the Board must conclude the Veteran does not currently suffer from such a disability.  

The 1993 Report of Medical History includes the Veteran's report of having asthma but, on examination at that time, her lungs and chest were normal, and the examiner noted only a history of asthma.  The June 2007 private treatment record includes an assessment of asthma that appears to be based upon the Veteran's self-reported history.  There is no indication that those medical providers based their premises of asthma on anything other than the Veteran's statements to them.  See e.g., Leshore v. Brown, 8 Vet. App. 409 (1995) (the filtering of the Veteran's account of her military service through her physician does not transform her account into competent medical evidence, or an accurate accout of those experiences, merely because the transcriber happens to be a medical professional).

In the February 2012 Addendum, the June 2011 VA examiner stated that there was no objective evidence of asthma.  In this regard, while the Veteran is competent to testify to her respiratory symptoms, she does not possess the requisite knowledge to relate such symptoms to a specific diagnosis.  In this regard, the Board observes that a diagnosis of asthma is based on objective testing for the narrowing of the airways due to obstruction.  See  Woehlaert, supra.  In contrast, the VA examiner, a medical professional, interviewed her and conducted a full examination before concluding that her respiratory complaints of wheezing, non-productive cough, and dyspnea were not the result of an asthma diagnosis.  In this regard, the examiner explained that asthma was a chronic lung disease with narrowing of the airways due to obstruction, and the record was negative for evidence of objective testing demonstrating any airway obstruction.  Therefore, without a diagnosed asthma disorder, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Without a diagnosed chronic asthma disability, there can be no valid claim of service connection.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for asthma must be denied.  See Gilbert v. Derwinski, 1 Vet. App at 49.

Bronchitis

In this case, it has been variously asserted that the Veteran's claimed bronchitis disorder had its onset or was aggravated in service.

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. §  1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, No. 11-2355, 2012 WL 5233422, at *6 (Vet. App. October 24, 2012);  Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are considered as noted.").  

This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.  

The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner,  370 F.3d at 1096; see also 
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner,  370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  Cf. 38 C.F.R. § 3.322 ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service....").  

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based-here, the second period of active duty.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

As an initial matter, the Board finds that the Veteran has a current diagnosis of bronchitis.  In this regard, VA and non-VA outpatient records and examination reports, dated from 2000 to 2011, include diagnoses of, and treatment for, bronchitis.

When examined in 1977, prior to entering her first period of service, the Veteran's lungs and chest were normal and she was found qualified for active service.  She was treated for bronchitis during her first period of active service.  When examined in October 1987, prior to entering her second period of active service, the Veteran denied having asthma, shortness of breath, pain or pressure in her chest, and a chronic cough.  On examination at that time, the Veteran's lungs and chest were normal and the presumption of soundness attaches.  See Smith, 24 Vet. App. at 45.  Later-dated service treatment records show that she was treated for bronchitis.   Having found the existence of a current disability and evidence of incurrence and/or aggravation in service, the Board will turn to the issue of whether the Veteran is presumed sound at entry.  See Gilbert, No. 11-2355, 2012 WL 5233422, at *6.  

In this regard, based on the foregoing, and in light of the June 2011 VA examiner's opinion, with her February 2012 Addendum, discussed infra, the Board concludes that the Veteran's bronchitis did not clearly and unmistakably pre-exist her entry into her first period of active duty.  However, the Board further finds that the Veteran's bronchitis disorder clearly and unmistakably existed prior to her second period of active service, from December 1987 to May 1992.  The evidence of record also shows that it clearly and unmistakably was not permanently worsened or aggravated by service.  Moreover, the preponderance of the evidence demonstrates that bronchitis was not incurred during the Veteran's first period of active duty and was not aggravated by her second period of active duty as such is due to the Veteran's tobacco use. 

Specifically, there is no indication that the Veteran had bronchitis prior to entry to her first period of active duty.  Additionally, her examination upon entry showed that her lungs and chest were normal.  The Board notes that the Veteran was treated for bronchitis during her first period of active service although her December 1985 separation examination report reflects a normal chest and lung evaluation.  The Veteran's October 1987 examination prior to entry into her second period of service included a normal chest and lung evaluation.  However, bronchitis was diagnosed and treated prior to entry to her second period of active duty.  Furthermore, the June 2011 VA examiner opined that bronchitis clearly pre-existed the Veteran's period of service from December 1987 to May 1992.  Therefore, the Board finds that a bronchitis disability did not pre-exist the Veteran's first period of active duty, but clearly and unmistakably pre-existed her second period of active duty. 

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's bronchitis clearly and unmistakably pre-existed service.  The Board must also determine whether the Veteran's pre-existing bronchitis was clearly and unmistakably not aggravated during such period of service. 

There is no competent evidence in the Veteran's service treatment records that her pre-existing bronchitis disorder increased in severity beyond the natural progression of the disease during the December 1987 to May 1992 period of active service.  Clinical records show that she was treated for bronchitis in February 1988 and August 1989, repeatedly advised to decrease or stop smoking and, when examined for separation in April 1992, her chest and lungs were normal.  There is no competent evidence refuting this fact. 

Furthermore, the June 2011 VA examiner, who reviewed the claims files and performed a clinical evaluation, found, without equivocation, that the Veteran's bronchitis disorder was not aggravated by service.  In this regard, and with respect to whether the Veteran's bronchitis was incurred during her first period of active duty, the June 2011 VA examiner opined that the Veteran's chronic bronchitis was not caused by or a result of any period of military service but was caused by or a result of chronic tobacco use (emphasis added).  The VA examiner provided a clear rationale to support her opinion.  The VA examiner explained that "common medical knowledge" and cited medical texts described "a higher prevalence of lung disease with increasing age, and a dose-response relationship between cigarette smoking intensity and decreased pulmonary function".  Further "the association of adult and childhood respiratory infections with development and progression of lung disease remains unproven".  There is no medical opinion of record to contradict the VA examiner's conclusion.

The Board accepts the June 2011 VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion that the Veteran's bronchitis was not incurred in or aggravated by her active military service.  See Boggs v. West, 11 Vet. App. 334 (1998).

With respect to tobacco-related disability, for claims filed after June 9, 1998, which is the case here, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. 
§ 1103(a).  Thus, to the extent that the Veteran argues (as she does in her May 2012 written statement) that she did not regularly smoke cigarettes prior to entering service, the Board is precluded from awarding service connection for bronchitis due to tobacco use during service.

The Board has considered the Veteran's contention that a relationship exists between her claimed bronchitis disability and her periods of active service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds that, while the Veteran is competent to attest to her symptomatology related to her respiratory disorder, however, she is not competent to provide an opinion that she has a respiratory disorder due to service, as she does not have the requisite medical expertise.  

To the extent the Veteran is claiming continuity of bronchial symptoms since service, she is not a reliable historian in this respect and, therefore not credible.  Notably, she reported to service and private examiners that she started smoking at age 18, nearly two years before entering service although, in May 2012, she said that she started regularly smoking after she entered service at age 20.  Moreover, she denied respiratory difficulties on her October 1987 and December 1992 Reports of Medical History at service entry and discharge and examination of her lungs and chest at those times was normal, although the September 1993 Report of Medical history noted asthma but clinical evaluation of her chest and lungs was again normal and only a history of asthma was noted.  Further, examination of her chest and lungs was normal in May 1999.  It is unclear to the Board why she failed to mention pertinent difficulty when examined pursuant to service discharge, when she was leaving service anyway.  The Board does not find that there is credible evidence of continuity of symptomatology present.  

The negative clinical and documentary evidence post service for approximately 10 years after her military service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997). 

In sum, the Board is left with documented subjective complaints of bronchial symtoms in 1989, but no evidence of treatment for bronchitis until approximately 10 years after her discharge from active service and, importantly, no medical opinion to support the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against a finding that the Veteran's bronchitis disorder was aggravated by, or otherwise related to, active military service.

While the Veteran maintains that she has bronchitis due to military service, as a lay person she has not been shown to be capable of making medical conclusions, thus, her statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  As noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as back pain, a broken leg, varicose veins, or even tinnitus, she is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert, supra.

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for bronchitis, and her claim is therefore denied. 


ORDER

Service connection for tinnitus is granted

Service connection for bronchitis is denied.

Service connection for asthma is denied.


REMAND

The Veteran also seeks service connection for left and right leg disorders, apparently considered as shin disorders.  However, in Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  

Here, a review of the claims file shows that, in May 2009, the Veteran underwent arthroscopic repair of her left meniscus performed by Dr. V., a private physician.  More significantly, during her April 2010 Board hearing, the Veteran testified to having severe knee pain that required surgery and said that "[w]hen I say knee I consider my whole leg" (see Board hearing transcript at page 21).  She said she had "specific issues" with shin splints and still had issues with her shins, knees, and thighs, that did not move well (Id. at 22).  The Veteran said she anticipated having right knee surgery and, in her May 2012 written statement, reiterated that her right knee needed surgery.  The Board therefore finds that the Veteran's claim is not limited solely to shin splints.   

However, during the June 2011 VA examination, the VA examiner did not appear to consider the likelihood that the Veteran's left knee meniscus tear was related to her active military service and did not comment on the etiology of any left or right knee disorder.  Thus, in the interest of due process and fairness, the Board is of the opinion that the Veteran should be afforded a new VA examination to determine the etiology of any left and right knee/leg disorder found to be present.

The Veteran also seeks service connection for an acquired psychiatric disorder.  In June 2011, she underwent VA examination by a VA psychologist who was chief of the addiction treatment program.  The VA examiner diagnosed the Veteran with a generalized anxiety disorder (GAD) that was less likely than not related to the Veteran's first or second period of military service.  The examiner noted that the Veteran took prescribed medication for a generalized anxiety disorder since 1992 but was not seen for anxiety or any other mental health condition during either period of service.  But, then the examiner said that,

[t]he etiology of [the Veteran's] GAD was difficult to determine due to her heavy drinking while she was in the military and prior to the military.  It is possible she was experiencing anxiety prior to the military and began drinking as a coping skill.  It is also possible that she was experiencing anxiety that she self-medicated while she was in the military.  It is also possible she developed a long-term anxiety problem due to her treatment by her superiors during her time in the military, however her treatment her superiors is less likely than not the cause of her long term anxiety disorder.  [The Veteran] was not treated for anxiety until she stopped drinking after she discharged from the military.

The June 2011 VA examiner's opinion is, at best, speculative and thereby insufficient to either establish a nexus or demonstrate the lack of a nexus between the Veteran's claimed in-service psychiatric disorder and her currently diagnosed GAD.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Here, the Board is of the opinion that further clarification from a VA psychiatrist is warranted prior to appellate consideration of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the claims folder to a VA psychiatrist to provide an etiological opinion regarding the Veteran's acquired psychiatric disorder.  The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.  The VA medical specialist is request to address the following questions. (A clinical examination should be scheduled if, and only if, the VA psychiatrist deems it necessary.)

a. What are the Veteran's currently diagnosed acquired psychiatric disabilities?

b. Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disorder is related to the Veteran's first period of active service from March 1977 to January 1986?

c. Does the Veteran have any diagnosed psychiatric disorder that clearly and unmistakably pre-existed her second period of active service from December 1987 to May 1992?

d. If the answer to (c) is yes, did the Veteran's disorder undergo an increase in the underlying pathology during service, i.e., was it aggravated during her second period of active service from December 1987 to May 1992?

i. If the disorder did not undergo an increase during her second period of active service from December 1987 to May 1992, i.e., was not aggravated, is the evidence against aggravation clear and unmistakable (evidence that is obvious and manifest)?

ii. If there was an increase in the severity of the disorder during the Veteran's second period of service from December 1987 to May 1992, was that increase clearly and unmistakably due to the natural progress of the disease?

e. If the answer to (c) was no, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed psychiatric disorder is related to the Veteran's second period of active service from December 1987 to May 1992, or to her Reserve service

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  Any opinion should be reconciled with the Veteran's service and post service treatment records and her oral and written statements of continuous symptoms after service.  A complete rationale for all opinions expressed must be provided in the claims folder. 

2. Schedule the Veteran for VA orthopedic examination to be performed by a medical professional with appropriate expertise to determine the etiology of any right or left knee/leg disorder found to be present.  The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.  The VA medical professional is request to address the following questions.

a. What are the Veteran's currently diagnosed left and right leg/knee disorders?

b. Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed left or right knee/leg disorder is related to the Veteran's first period of active service from March 1977 to January 1986?

c. Does the Veteran have any diagnosed left or right knee/leg disorder that clearly and unmistakably pre-existed her second period of active service from December 1987 to May 1992?

d. If the answer to (c) is yes, did the Veteran's disorder undergo an increase in the underlying pathology during service, i.e., was it aggravated during her second period of active service from December 1987 to May 1992?

i. If the disorder did not undergo an increase during her second period of active service from December 1987 to May 1992, i.e., was not aggravated, is the evidence against aggravation clear and unmistakable (evidence that is obvious and manifest)?

ii. If there was an increase in severity of the disorder during the Veteran's second period of service from December 1987 to May 1992, was that increase clearly and unmistakably due to the natural progress of the disease?

e. If the answer to (c) was no, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed left and right knee/leg disorder is related to the Veteran's second period of active service from December 1987 to May 1992, or to her Reserve service
A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  Any opinion should be reconciled with the Veteran's service and post service treatment records and her oral and written statements of continuous symptoms after service.  A complete rationale for all opinions expressed must be provided in the claims folder. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A.JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


